Exhibit 12.2 HOST HOTELS& RESORTS, L.P. AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in millions, except ratio amounts) Year-to-date ended June 30, Income from continuing operations before income taxes $ $ Add (deduct): Fixed charges 96 93 Capitalized interest — (2 ) Amortization of capitalized interest 4 4 Equity in earnings related to equity method investees ) ) Distributions from investments in affiliates 13 18 Adjusted earnings $ $ Fixed charges: Interest on indebtedness and amortization of deferred financing costs $ 82 $ 78 Capitalized interest — 2 Portion of rents representative of the interest factor 14 13 Total fixed charges $ 96 $ 93 Ratio of earnings to fixed charges
